Citation Nr: 1134652	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability based upon service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to September 1969.  He received the Combat Action Ribbon in connection with combat in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Winston-Salem, North Carolina regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to TDIU.

The Veteran's former representative, the North Carolina Department of Veterans Affairs, withdrew from its representation in October 2009.  The Veteran withdrew his authorization for the American Legion to represent him in December 2009.

In February 2010, the Board remanded this appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2010 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to obtain an opinion as to whether the service connected disabilities would together prevent the Veteran from obtaining and maintaining gainful employment (i.e. employment paying above the poverty rate for a single person) for which his education and occupational experience would otherwise qualify him.  

The Veteran was afforded a VA examination in August 2010.  The examiner reported that he had sought clarification as to what disabilities the Veteran was service connected for, but had not been able to do so.  He went on to state, incorrectly, that the Veteran was only service connected for PTSD.  

The Veteran was provided another examination in September 2010, but the examiner considered only the employment effects of PTSD.  

These examinations are inadequate because they do not provide the required opinion as to whether the Veteran's service connected disabilities would together render him unemployable.

The September 2010 examiner noted that the Veteran had received outpatient mental health treatment through Dr. Jabbour from 2007 to the present.  The claims file does not include records from Dr. Jabbour for the period since December 2008.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete releases to obtain all records of treatment by Hassan Jabbour, M.D., for a psychiatric disability since December 2008.

If he fails to provide the necessary releases, the Veteran should be advised that he may submit the records himself.

If, after receiving the proper authorization, the Veteran is unsuccessful in obtaining the records from Dr. Jabbour, the Veteran should be so advised.  He should also be told of the efforts made to obtain the records.

2.  After Dr. Jabbour's records have been obtained or efforts to obtain them have been exhausted; the Veteran should be afforded an examination to obtain an opinion as to whether the service connected disabilities: 

PTSD with dissociative disorder, rated as 50 percent disabling, 

   Diabetes mellitus rated as 20 percent disabling, 

Dry eyes associated with diabetes mellitus rated as 10 percent disabling 

Left femur bone tumor excision residuals, rated noncompensable and; 

Psychogenic impotency associated with PTSD, also rated noncompensable

would together prevent the Veteran from obtaining or maintaining gainful employment (i.e. employment paying above the poverty rate for a single person) for which his education and occupational experience would otherwise qualify him.  

The examiner should note that the claims folder, including a copy of this remand, was reviewed, and provide reasons for the opinion regarding employability.

2. If the AOJ receives evidence of unemployability, it should develop the claim in accordance with 38 C.F.R. § 4.16(b) (2011) (i.e. it should refer the claim to VA's Director of Compensation and Pension for a determination as to whether the service connected disabilities render the Veteran unemployable).

3. If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

